Case: 5:19-cr-00205-KKC-MAS Doc #: 83-4 Filed: 04/15/21 Page: 1 of 4 - Page ID#: 328




                                                               UpshawHRA_00001961
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-4 Filed: 04/15/21 Page: 2 of 4 - Page ID#: 329




                                                               UpshawHRA_00001962
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-4 Filed: 04/15/21 Page: 3 of 4 - Page ID#: 330




                                                               UpshawHRA_00001963
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-4 Filed: 04/15/21 Page: 4 of 4 - Page ID#: 331




                                                               UpshawHRA_00001964
